Citation Nr: 1608999	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction in the rating for a right knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010.

2.  Propriety of the reduction in the rating for a left knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010.

3.  Entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 (except for the period between November 1, 2007 and December 31, 2007 when the Veteran received a temporary total disability rating) and in excess of 10 percent effective July 1, 2010 for a service-connected right knee disability.

4.  Entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 and a disability rating in excess of 10 percent effective July 1, 2010 for a service-connected left knee disability.

5.  Entitlement to a disability rating in excess of 40 percent (except for the period between February 22, 2011 and May 1, 2011 when the Veteran received a temporary total disability rating) for a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

These matters were previously remanded in August 2012 and August 2015 for further evidentiary development.


FINDING OF FACT

In correspondence dated in October 2015, December 2015 and February 2016, which were received prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of each issue comprising this matter.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of each issue comprising this matter have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In October 2015, the Veteran submitted correspondence stating that she "would like to withdraw all issues that [were] currently on appeal."  She specified that she had "been awarded individual unemployability and [was] satisfied with that award."  Thereafter in December 2015, the Veteran submitted additional correspondence reasserting her desire to withdraw from appellate review "all issues that are currently on appeal" as she was "satisfied with [her] current award."  Finally, in February 2016, her representative submitted a Motion to Withdrawal Appeal which cited to the Veteran's December 2015 correspondence as rationale.  Here, it is acknowledged that this motion initially incorrectly lists the name of an appellant other than the Veteran.  Nonetheless, the remainder of the document notes the Veteran's correct name, social security number and properly cites to her previous correspondence requesting withdrawal of her appeal.  Therefore, the Board considers this document as further evidence of the Veteran's desire to withdrawal all issues currently on appeal.

As a result, it follows that the criteria for withdrawal of the Veteran's pending claims regarding the propriety of the reduction in the rating for a right knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010, the propriety of the reduction in the rating for a left knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010, entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 (except for the period between November 1, 2007 and December 31, 2007 when the Veteran received a temporary total disability rating) and in excess of 10 percent effective July 1, 2010 for a service-connected right knee disability and entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 and a disability rating in excess of 10 percent effective July 1, 2010 for a service-connected left knee disability and  entitlement to a disability rating in excess of 40 percent (except for the period between February 22, 2011 and May 1, 2011 when the Veteran received a temporary total disability rating) for a service-connected back disability have been satisfied.  The Veteran has withdrawn her appeals regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the propriety of the reduction in the rating for a right knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010 is dismissed.

The appeal as to the propriety of the reduction in the rating for a left knee disability (chondromalacia patella, patellofemoral pain syndrome, and arthritis) from 20 to 10 percent effective July 1, 2010 is dismissed.

The appeal for entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 (except for the period between November 1, 2007 and December 31, 2007 when the Veteran received a temporary total disability rating) and in excess of 10 percent effective July 1, 2010 for a service-connected right knee disability is dismissed.

	(CONTINUED ON NEXT PAGE)



The appeal for entitlement to a disability rating in excess of 20 percent prior to July 1, 2010 and a disability rating in excess of 10 percent effective July 1, 2010 for a service-connected left knee disability is dismissed.

The appeal for entitlement to a disability rating in excess of 40 percent (except for the period between February 22, 2011 and May 1, 2011 when the Veteran received a temporary total disability rating) for a service-connected back disability is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


